Citation Nr: 1121648	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of additional education benefits (i.e., kicker) in excess of $738.89 per month for the Army College Fund.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 2001 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which awarded education benefits under the Chapter 33 (Post-9/11 GI Bill) and advised the Veteran that the Department of Defense (DoD) had notified it that he was entitled to a $738.89 per monthly "kicker."


FINDINGS OF FACT

1.  The Veteran was discharged from active duty after serving 7 years, 7 months and 23 days.

2.  According to computer-generated data received from the DoD, the Veteran had an enlistment term of four years and has established basic eligibility for Chapter 30 (Montgomery GI Bill) educational assistance benefits as well as entitlement to an increase of the basic rate, i.e., a "kicker," in the amount of $738.89.
3.  The Veteran met the basic eligibility requirements for educational benefits under Chapter 33 (Post-9/11 GI Bill) and elected to receive benefits under that program in lieu of Chapter 30.


CONCLUSION OF LAW

The Veteran's claim for entitlement to payment of additional education benefits (i.e., kicker) in excess of $738.89 per month for the Army College Fund lacks legal merit.  38 U.S.C.A. §§ 3011, 3013, 3015 (West 2002); 38 C.F.R. §§ 21.7042, 21.9520, 21.9650 (2010).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's duties to notify and assist the Veteran do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The relevant facts are clear and may be briefly set forth.  The Veteran served in the U.S. Army from July 2001 to February 2009 - a total of 7 years, 7 months and 23 days.  He received an honorable discharge, the narrative reason for which was completion of required active service.  As the Veteran has at least 36 months of active duty service after June 30, 1985, with an honorable discharge, he has basic eligibility for education assistance benefits under Chapter 30 (Montgomery GI bill).  See 38 C.F.R. § 2042(a).  

In May 2009, the Veteran filed an application for education assistance benefits in which he irrevocably elected to receive Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 benefits for enrollment in the College of Southern Nevada's program for an Associates of Arts in Criminal Justice.  See 38 C.F.R. § 21.9520(c).  On his application, he indicated that he qualified for an active duty kicker (sometimes called a College Fund).  In June 2009, the Veteran was issued a Certificate of Eligibility for entitlement to benefits under the Post-9/11 GI Bill beginning August 1, 2009.  He was advised that he had 36 months and 0 days of full time benefits, and that he had until February 25, 2024, to use them.  He was also sent a letter advising him that the record indicated that he may be entitled to the Army College Fund (ACF) (i.e., a kicker) and asking him to submit DA Form 3286-66.  Thereafter, the Veteran submitted his DA Form 3286-66, which shows that he enlisted through the U.S. Army Incentive Enlistment Program, and, if he met certain service requirements, he would be awarded a U.S. Army College Fund (ACF) in the amount of $50,000.  

Furthermore, according to computer-generated data received from the DoD, the Veteran had an enlistment term of four years and has established basic eligibility for Chapter 30 (Montgomery GI Bill) educational assistance benefits as well as entitlement to an increase of the "basic kicker" in the amount of $738.89 (kicker code "BG").

Thus, the Board finds that, under the law, the Veteran is entitled to basic educational assistance under Chapter 33 and, also is entitled, as indicated by the DoD, to a "kicker" in the monthly amount of $738.89.  This "kicker" is an amount which must be added to the basic rate to determine the Veteran's monthly full-time rate.

The regulatory criteria governing Chapter 33 benefits provides for an increase in educational assistance ("kicker") when an individual is eligible for Chapter 33 educational assistance by reason of an irrevocable election to relinquish eligibility under Chapter 30 in accordance with the provisions of 38 C.F.R. § 21.9520(c) and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of education assistance under Chapter 33.  The increase ("kicker") amount is set by the Secretary of the military department concerned, but the amount of any such increase may not exceed - (i) $950.00 per month for full-time training; or (ii) A percentage of the full-time training amount under paragraph (b)(2)(i) of this section based on the individual's rate of pursuit of training.  The increase ("kicker") amount payable under paragraph (b) of this section will be paid to the individual as a lump sum in an amount for the entire quarter, semester, or term, as applicable, based on the monthly amount to which the individual was entitled at the time of the election of Chapter 33.  38 C.F.R. § 21.9650(b).

The Board observes that the authority for the determination of the appropriate kicker amount has been given to the Secretary of the military department concerned.  In this case, the service department has determined that the Veteran was entitled to a "kicker" in the amount of $738.89 per month.  Although not previous given to the Veteran, the Board notes that the calculation of the kicker rate used by DoD is in the claims file.  This shows that the monthly kicker rate was calculated by taking the total Contract Amount/College Fund in the amount of $50,000.00 and deducting the amount of Chapter 30 basic education assistance in the amount of $23,400.00 (calculated by taking the number of months of Chapter 30 entitlement as determined by the VA, which was 36 months in this case, multiplied by $650) to arrive at the total kicker benefit of $26,600.00.  The monthly kicker rate of $738.89 was then derived from dividing the total kicker benefit by the number of months of entitlement (i.e., $26,600.00 divided by 36 months).  VA paid the Veteran a lump sum "kicker" in the amount of $2,660.00, in October 2009, which represents the total for the semester period of August 31, 2009, through December 19, 2009.  For the semester from January 19, 2010, through May 15, 2010, the Veteran was paid a lump sum "kicker" in the amount of $2,881.67.

The Board notes that the Veteran has made various arguments as to how much his "kicker" payment should be based upon his ACF of $50,000.00.  Unfortunately, the Veteran is mistaken as to what makes up the $50,000.00 ACF.  It is clear from VA and Army information that the $50,000.00 includes both the MGIB (Chapter 30) benefits as well as the "kicker" amount.  Section 3.08 of VA's M22-4, Education Procedures, Part V: Chapter 30 Procedures, refers the rater to RPO Letter 22-07-11.  Attachment A to this RPO Letter contains three distinctive kicker code tables.  The first kicker code table contains the code "BG," which is the Veteran's "kicker" code.  A comment at the bottom of this table relating to this kicker code says:  "The total benefit shown in the table above for the variable kickers is a combination of the MGIB basic rate for a fiscal year and the kicker.  An individual's kicker is based on the fiscal year he or she entered active duty."  Furthermore, information on the Army's website relating to the ACF clearly states that the ACF amounts listed on the service member's enlistment contract include MGIB benefits.  See https://www.hrc.army.mil/site/education/ACF.html. 

The Veteran, therefore, was awarded Chapter 33 educational assistance at a rate reflecting the increased "kicker" amount as determined by the service department, based upon the length of his service, and his basic educational assistance rate.  VA has no authority to adjust the amount it is advised by the service department to be the Veteran's "kicker."  In fact, the RO has been directed to refer a claimant who is not satisfied that the kicker being paid is correct to the Army Board for Correction of Military Records.  See M22-4, Education Procedures, Part V: Chapter 30 Procedures, § 3.08 (referring the rater to Policy Advisory dated 2/1/08).  This corresponds with a printout the Veteran submitted entitled Army College Fund (ACF) Compensation Adjustment, which was a notice for soldiers who enlisted for their first term in service between April 1, 1993, and September 30, 2004, with MGIB and ACF kicker initial enlistment incentives, who are now separated or retired and are drawing or have drawn MGIB and ACF Educational Benefits and who believe they did not receive full ACF benefits as defined in their enlistment contract of a recent change in the law permitting the Secretary of the Army to grant relief in certain limited circumstances.  However, in order to have taken advantage of this, the individual must have applied by filing a DD Form 149 with the Army Board for Correction of Military Records for relief by October 1, 2009.  

The Veteran has argued that, although the time for filing pursuant to this law change has passed, the U.S. Army and VA had an obligation to inform him of his rights thereunder.  The Veteran unfortunately overlooks the fact that, although he had been approved for educational benefits, no payment had actually been made as of October 1, 2009.  The record reflects that the award letter setting forth his exact benefits was not issued until October 19, 2009, meaning that any payment of benefits would have been thereafter.  Thus, the Veteran was neither drawing nor had drawn MGIB and ACF Educational Benefits as of October 1, 2009, in order to be eligible to take advantage of this change in the law.  In so much as the Veteran's the argument advanced is couched in equity, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In conclusion, the law is controlling in that it establishes that it is the Secretary of the service department concerned that establishes the amount of the "kicker," and VA has no authority to make changes thereto.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Consequently, there is no legal basis for entitlement to a greater amount under controlling laws and regulations, and the Veteran's claim lacks legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


